The opinion of the Court was delivered by
Stroud, J.
In relation to the first and third points, the charge was so obviously correct that no objection to it has been taken ; and the opinion of the judge upon the second point is fully supported by principle and authority.
Laying out of consideration the anomalous enlry of February 15(h, 1834, and giving no weight to the fact that Zone sued out a writ of error on the judgment in Jeffries v. Renshaw, the report of Jackson v. Stone, 13 Johns. 447, exhibits a parallel case with the present. That was an action of trespass for mesne profits brought by Jackson, who had recovered in ejectment against the Baldwins. Fending the ejectment, Stone purchased a part of the land in controversy *290of Scott, and by consent of the Baldwins was let into possession of it. The Baldwins continued to retain possession of the residue, and Stone, as far as appears, was passive as to the ejectment. Judgment was then obtained against the Baldwins, and writs of possession issued by which they were turned out, Jackson afterwards sued Stone for the mesne profits, and on the trial Stone showed a perfect title to the premises which lie claimed, The verdict was, however, for the plaintiff, subject to the. opinion of the court upon these facts, and judgment was given for the plaintiff, the court saying. “ the defendant, as respects the title to the premises, stands in die same situation as the Baldwins, from whom he look the possession of the parcel of land for which the action of ejectment was brought. It is perfectly well settled that a recovery in ejectment, as far as respects the right of mesne profits, is conclusive of the title as to the land possessed by the defendant when the action was brought, into whose hands soever it may subsequently pass, by transmutation of the possession from the defendant in ejectment,” And in a later case in the same court it is asserted that “ a verdict in ejectment is evidence in an action for mesne profits against any one in possession of the premises,” Jackson v. Hills, 8 Cowen 294.
The whole doctrine applicable to this subject was fully examined in Chirac v. Reinecker, 11 Wheat. 296, 297, and it was there held that a recovery in ejectment, though conclusive against the tenant in possession, is not so against third persons not parties lo the record; yet, in an action for mesne profits against third persons, who are liable to the action, the record of the recovery in ejectment, and an executed writ of possession under it, are evidence to prove the plaintiff’s possession connected with his title.
We perceive no ground therefore to disturb the verdict.
Rule discharged.